            Case 3:20-cv-05067-BHS-JRC Document 11 Filed 04/27/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 9

10       CHARLES V. FARNSWORTH,
                                                                CASE NO. 3:20-cv-05067-BHS-JRC
11                                 Petitioner,
                                                                ORDER GRANTING UNOPPOSED
12                 v.                                           REQUEST FOR STAY AND
                                                                ABEYANCE
13       JERI BOE,

14                                 Respondent.

15

16             This matter is before the Court on petitioner’s motion to stay, to which respondent states

17   that he has no opposition. See Dkts. 6, 10.

18             According to petitioner, proceedings regarding one of his personal restraint petitions are

19   pending in Washington State Supreme Court and raise at least three of his grounds for review.

20   See Dkt. 1. Because petitioner is in the process of exhausting certain of his grounds and because

21   respondent has no objection to the stay (see Dkt. 10, at 2), the Court will grant petitioner’s

22   request for a stay and abeyance of this matter. See Rhines v. Weber, 544 U.S. 269, 275–79

23   (2005).

24

     ORDER GRANTING UNOPPOSED REQUEST FOR
     STAY AND ABEYANCE - 1
            Case 3:20-cv-05067-BHS-JRC Document 11 Filed 04/27/20 Page 2 of 2



 1           The stay in this matter shall lift 30 days after the mandate is issued in the state court on

 2   the personal restraint petition. Petitioner shall file a status report June 26, 2020 informing the

 3   Court of the status of his personal restraint petition.

 4           Dated this 27th day of April, 2020.

 5

 6

 7                                                             A
                                                               J. Richard Creatura
 8
                                                               United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING UNOPPOSED REQUEST FOR
     STAY AND ABEYANCE - 2
